Citation Nr: 1129934	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  09-40 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a service-connected bilateral hearing loss disability.  

2.  Entitlement to a separate initial compensable evaluation for service-connected osteoarthritis of the left acromioclavicular joint.

3.  Entitlement to a separate initial compensable evaluation for service-connected osteoarthritis of the left knee.

4.  Entitlement to an initial compensable evaluation for carpal tunnel syndrome of the right hand. 


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to March 2007.

This matter arises before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran had appealed initial noncompensable evaluations for his service-connected left knee and left shoulder disabilities.  However, a December 2009 rating  granted a combined 10 percent evaluation for osteoarthritis of the left and right acromioclavicular joints, the knees, and the left ankle based on x-ray evidence of multiple major joint involvement effective April 1, 2007.  Since this did not represent a total grant of benefits sought on appeal, the Board retains jurisdiction over the appeal and the proper issues are as listed on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (an appellant is presumed to be seeking the maximum available benefit even where an increase is granted during the appeal period).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims.

VA afforded the Veteran with an audiological examination in August 2007.  However, the examination report does not document any of the Veteran's subjective complaints regarding his hearing loss disability or the functional effects caused by the hearing loss disability.  Besides the audiometric findings, the examination report only contains a description of noise exposure in service.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In an audiological examination, the audiologist must describe the effects on occupational functioning and daily activities so that a determination can be made regarding the appropriateness of an extra-schedular evaluation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, on remand, the Veteran should be afforded a new compensation and pension examination that describes the effects his hearing loss disability has on his occupational functioning and daily activities.     

Furthermore, the Veteran is currently service-connected for osteoarthritis of his left knee and left shoulder.  In a statement accompanying his substantive appeal, the Veteran stated that his symptoms from these disorders, particularly pain, have worsened since his last compensation and pension examination due to a change in his job.  The Board notes that the Veteran's latest compensation and pension examination was conducted in July 2007.  Given the passage of time since his most recent examination and the Veteran's claims that his symptoms have worsened, the Board finds that a new compensation and pension examination would assist the Board in clarifying the extent of the Veteran's left knee and left shoulder disabilities and would be instructive with regard to the appropriate disposition of the issue under appellate review.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  Thus, this matter must be remanded for a compensation and pension examination to ascertain the current severity of the Veteran's service-connected left knee and left shoulder disabilities.

Additionally, the Veteran wrote in his substantive appeal that he had lost considerable strength and dexterity in his right hand due to his carpal tunnel syndrome.  He also asserted that his fine motor skills, such as the ability to fasten buttons and manipulate objects, were greatly diminished.  However, the July 2007 compensation and pension examiner wrote both that the Veteran's right hand had an overall decrease in strength and dexterity and that there was no impairment of strength or dexterity.  Therefore, as the examination contains internal contradictions, the Board finds the report is not sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate).  On remand, the RO should afford the Veteran a new compensation and pension examination to determine the nature and severity of his service-connected carpal tunnel syndrome of the right hand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate medical examination to determine the nature and extent of any current manifestations of his service-connected hearing loss disability.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file and a copy of this remand should be made available for review in connection with the examination.  The examiner should indicate in the report that the claims file was reviewed.

The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected hearing loss disability and any other nonservice-connected disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examination report should also include a description of the effects on occupational functioning and daily activities caused by the Veteran's hearing loss disability.

2.  Schedule the Veteran for an appropriate medical examination(s) to determine the nature and extent of any current manifestations of his service-connected left knee, left shoulder, and right hand disabilities.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file and a copy of this remand should be made available for review in connection with the examination(s).  The examiner(s) should indicate in the report that the claims file was reviewed.

The examiner(s) should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected disabilities and any other nonservice-connected disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner(s) should state this in the examination report(s).

The examiner(s) must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


